TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00226-CV



                                      K.M.B., Jr., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
     NO. 19-0027-CPSC1, THE HONORABLE BRANDY HALLFORD, JUDGE PRESIDING



                             MEMORANDUM OPINION


                K.M.B., Jr., appeals a final order terminating his parental rights to four children,

who ranged in age from three to ten years old at the time of trial.1 Following trial, the trial court

rendered judgment finding by clear and convincing evidence that multiple statutory grounds

support terminating K.M.B.’s parental rights and that termination is in the best interest of the

children. See Tex. Fam. Code § 161.001(b)(1)(D), (E), (O), (b)(2). K.M.B filed timely appeal.

                K.M.B.’s court-appointed counsel has filed a motion to withdraw accompanied by

a brief concluding that any appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744 (1967) (stating that court-appointed counsel who believes appeal is wholly

frivolous should file motion to withdraw “accompanied by a brief referring to anything in the

record that might arguably support the appeal”); In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex.


       1   Mother’s rights were terminated before K.M.B.’s case proceeded to trial.
2016) (per curiam) (approving use of Anders procedure in appeals from termination of parental

rights).   Counsel’s brief meets the requirements of Anders by presenting a professional

evaluation of the record demonstrating that there are no arguable grounds for reversal to be

advanced on appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of Protective & Regulatory

Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders

procedure in parental-rights termination case).         Counsel has certified to this Court that he

provided K.M.B. with a copy of the Anders brief and motion to withdraw as counsel and a notice

of his right to file a pro se brief. K.M.B. did not file a brief.

                 Upon receipt of an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988). After reviewing the record and the briefing, we find nothing that would arguably

support a meritorious appeal. We thus agree with counsel that this appeal is frivolous and

without merit.

                 We nevertheless deny counsel’s motion to withdraw. In P.M., the Supreme Court

of Texas explained that a parent’s right to counsel in termination suits extends to “all

proceedings in [the Supreme Court of Texas], including the filing of a petition for review.” See

520 S.W.3d at 27. Accordingly, counsel’s obligation to K.M.B. has not yet been discharged.

See id. If K.M.B., after consulting with counsel, desires to file a petition for review, counsel

should timely file with the high court “a petition for review that satisfies the standards for an

Anders brief.” See id. at 27–28.

                 For the reasons stated herein, we affirm the order terminating K.M.B.’s parental

rights and deny counsel’s motion to withdraw.



                                                    2
                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith

Affirmed

Filed: August 20, 2021




                                              3